Citation Nr: 0615343	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
scar, residual of a shrapnel wound, currently rated 10 
percent disabling.

3.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
His military records show that he served in combat against 
enemy forces in the Republic of Vietnam and was decorated 
with the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to increased ratings for his service-connected 
PTSD and right knee scar and for a TDIU.  

The Board notes that the veteran was initially represented in 
this appeal by a private attorney, Richard A. LaPointe.  
During the course of this appeal, Mr. La Pointe notified VA 
that he was retiring from the practice of law.  In 
correspondence dated in March 2006, the veteran was informed 
of his attorney's retirement and presented with the 
opportunity to assign a new attorney or agent of a veterans' 
service organization to represent him, or to represent 
himself in the appeal.  He was notified that he had 30 days 
from the date of dispatch of the letter to respond to VA; if 
no response was received, VA would assume that he intended to 
represent himself and continue adjudicating the appeal.  The 
file shows that no response was received from the veteran 
within the 30-day period.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

A review of the claims file indicates that the veteran has 
identified the existence of some medical records that are 
pertinent to his claim that have not been associated with the 
evidence.  Specifically, in his application to reopen his 
claim that was received by VA in October 2002, he reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  As these have not been 
assimilated into the evidence, VA must contact the SSA and 
request to be furnished with copies of the medical records 
reviewed by SSA pursuant to the veteran's claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

The report of a July 2003 VA psychiatric examination shows 
that the veteran reported receiving counseling and 
psychotropic medication for PTSD at a VA medical facility in 
New Jersey.  However, the VA psychiatrist who examined the 
veteran stated that he had not reviewed these pertinent VA 
medical records because they were not associated with the 
claims file.  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
for records in VA's possession.  See Jolley v. Derwinski, 1 
Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Therefore, VA must undertake efforts to 
obtain these records for inclusion in the evidence.

Lastly, the Board notes that the veteran's service-connected 
right knee scar is rated on the basis of orthopedic 
impairment of the right knee (i.e., limitation of motion, 
instability, etc.) under Diagnostic Code 7899-5257.  In this 
regard, the VA examination of June 2003 noted that there was 
adhesion of this scar to the underlying soft tissues, but did 
not specifically address whether or not this aspect of the 
scar produced any limitation of function of the right knee.  
The veteran should therefore be re-examined by VA so that 
specific determination in this regard may be obtained, 
including quantification of any functional loss associated 
with the scar through range of motion testing.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following development:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the SSA and 
request that it be furnished with copies 
of the medical records reviewed in 
conjunction with the veteran's claim for 
SSA disability benefits.

3.  The RO should contact the veteran and 
request that he provide them with names, 
addresses and approximate dates of 
treatment by VA or non-VA health care 
providers, which provided medical 
treatment for PTSD.  These records should 
include, but are not limited to, his 
treatment at the VA medical facility in 
New Jersey, as reported by the veteran at 
his July 2003 VA psychiatric examination.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided with 
the opportunity to obtain and submit 
those records for VA review.

4.  The veteran should be scheduled for a 
medical examination to assess the level 
of impairment associated with his 
service-connected right knee scar.  The 
examiner should describe the size and 
color of the scar, whether or not it is 
well-healed, or if it is painful, 
ulcerative, unstable (i.e., subject to 
frequent loss of covering of skin over 
the scar), poorly nourished, and/or 
adherent to the underlying tissues.  The 
examiner should also determine whether or 
not the scar produces any functional 
impairment of the right knee and, if so, 
the examiner should quantify the level of 
impairment based on pain on use, degrees 
of limitation of motion on flexion and 
extension, and joint instability if 
applicable.

5.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
psychiatrist or psychologist must review 
the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the 
psychiatrist or psychologist must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
A comprehensive history of the veteran's 
social and occupational activities 
should be obtained.  The psychiatrist or 
psychologist is requested to indicate in 
the opinion which of the following (a, 
b, c, or d) best describes the veteran's 
mental impairment caused by the PTSD:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

b.  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

c.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events); or

After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  

Thereafter, the examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
service-connected disability and express 
an opinion as to how each service-
connected disability impacts, 
individually and in conjunction with his 
other service-connected disabilities, 
upon the veteran's ability to pursue 
substantially gainful employment in view 
of all pathology, without regard to age.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should re-adjudicate 
the veteran's claims of entitlement to 
increased evaluations for PTSD and a 
right knee scar and a TDIU.  If the 
maximum benefit is not awarded with 
respect to any of these claims, the 
veteran must be provided with a 
Supplemental Statement of the Case and an 
appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

